                                          Case 5:18-cv-07233-EJD Document 235 Filed 08/16/19 Page 1 of 3




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         WERIDE CORP., et al.,                                Case No. 18-cv-07233-EJD (NC)
                                  11
                                                       Plaintiffs,                            ORDER IN RESPONSE TO
Northern District of California




                                  12                                                          LETTER FROM ALLRIDE AND
 United States District Court




                                                 v.                                           ZZX
                                  13
                                         KUN HUANG, et al.,                                   Re: Dkt. No. 231
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          Defendants AllRide and ZZX filed a letter with the Court on August 15, 2019,

                                  18   stating that they had failed to preserve—and, in fact, had affirmatively deleted—

                                  19   electronically stored information relevant to this case. Dkt. No. 231 at 1. AllRide and

                                  20   ZZX describe some, but not all, of this deletion as “inadvertent.” Id. at 1, 2. Counsel for

                                  21   these defendants state that they learned of this destruction of evidence in June 2019. Id. at

                                  22   2. Since June 2019, this Court has held three hearings on discovery disputes in this case

                                  23   for which the parties filed written letter briefs. Dkt. Nos. 140, 151, 204. In none of those

                                  24   briefs or hearings did defendants alert the Court or the plaintiffs to the deletion of this

                                  25   electronic evidence. It appears that this deletion of evidence occurred after this litigation

                                  26   began. It is unclear exactly what, or how much, evidence has been destroyed, though the

                                  27   defendants have primarily identified emails as the type of information deleted. Defendants

                                  28   state that they have not successfully restored any of this evidence despite effort to do so.
                                          Case 5:18-cv-07233-EJD Document 235 Filed 08/16/19 Page 2 of 3




                                  1           Federal Rule of Civil Procedure 37(e) states that “if electronically stored
                                  2    information that should have been preserved in the anticipation or conduct of litigation is
                                  3    lost because a party failed to take reasonable steps to preserve it, and it cannot be restored
                                  4    or replaced through additional discovery,” and the Court finds that “the party acted with
                                  5    the intent to deprive another party of the information’s use in litigation,” the Court may:
                                  6           (A)      Presume that the lost information was unfavorable to the party;
                                  7           (B)      Instruct the jury that it may or must presume the information was
                                  8                    unfavorable to the party; or
                                  9           (C)      Dismiss the action or enter a default judgment.
                                  10          The letter from AllRide and ZZX at Dkt. No. 231 indicates that the defendants may
                                  11   be properly subject to any and all of these sanctions under Rule 37.
                                              Furthermore, the trial court in this case granted in part the plaintiffs’ motion for a
Northern District of California




                                  12
 United States District Court




                                  13   preliminary injunction in March 2019. Dkt. No. 116. That Order enjoined the defendants
                                  14   from “destroying, concealing, disposing, deleting, removing or altering any and all
                                  15   documentation of any kind, whether paper or electronic (including but not limited to
                                  16   computer files, emails, hard drives, disk drives, USB drives, zip drive, cloud-based storage
                                  17   accounts), data, drafts or other things or materials” relating to this litigation. Dkt. No. 116
                                  18   at 24–25. The defendants’ apparent spoliation of electronic evidence is a violation of that
                                  19   Order and may be separately punishable as such.
                                  20          In light of the above, the Court hereby ORDERS:
                                  21          1. Immediate depositions of Jing Wang, RongRong Gau, Kun Huang, and 30(b)(6)
                                  22                witnesses for each AllRide and ZZX related to this electronic evidence deletion.
                                  23                These depositions do not count toward total limits set by the Federal Rules of
                                  24                Civil Procedure. They must be completed by September 16, 2019.
                                  25          2. Plaintiffs may serve 25 total additional interrogatories on the defendants related
                                  26                to this electronic evidence deletion by August 23, 2019. The defendants must
                                  27                answer these interrogatories within 7 days of being served.
                                  28          3. Plaintiffs may file a motion for sanctions by September 30, 2019.
                                                                                      2
                                          Case 5:18-cv-07233-EJD Document 235 Filed 08/16/19 Page 3 of 3




                                  1           The Court defers assigning costs or fees associated with this discovery until
                                  2    resolving the motion for sanctions.
                                  3           The Court also contemplates appointing a discovery special master to, in part,
                                  4    investigate the lost electronically stored information. Proposed order(s) from the parties
                                  5    regarding the appointment of a special master are due August 23, 2019.
                                  6           Defense counsel are hereby ORDERED to serve this Order on their clients and to
                                  7    file certificates of service.
                                  8
                                  9           IT IS SO ORDERED.
                                  10
                                  11   Dated: August 16, 2019                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
Northern District of California




                                  12                                                   United States Magistrate Judge
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    3
